Offense, hog theft; penalty, two years in the penitentiary.
Prosecuting witness owned fourteen head of hogs, some of them marked. They ranged about the premises of prosecuting witness. Appellant lived some distance away in another range. On the Sunday afternoon in question prosecuting witness heard dogs running and going out into the woods from whence the sound came, he found appellant and two other negroes in possession of three shoats, which apparently came from his bunch of fourteen head. Two of them had been killed and one of them was alive and had been placed in a sack. They were identified by prosecuting witness as his own. The dead hogs were taken away by appellant and the other parties. Appellant claimed the hogs as the property of his father's estate.
The identity of the hogs was the only issue and this has been resolved against appellant by the jury and in our opinion the finding is sustained by the evidence.
Two bills of exception attempt to present the question of error of the Court in permitting the District Attorney to extend the *Page 432 
inquiry into appellant's reputation to a time subsequent to the commission of the offense. The bills are perhaps insufficient to present the matter. However, we note that appellant had asked for suspended sentence and tendered proof of his good character. Under such circumstances the inquiry into such a subject matter might be extended to embrace the time of the trial. Mason v. State, 90 Tex.Crim. Rep.; Williams v. State, 83 Tex.Crim. Rep.. As against the objection urged the testimony was admissible.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.